PRESENT:   All the Justices

PAUL J. D'AMICO
                                            OPINION BY
v.   Record No. 130549            JUSTICE ELIZABETH A. McCLANAHAN
                                         FEBRUARY 27, 2014
COMMONWEALTH OF VIRGINIA

            FROM THE CIRCUIT COURT OF MONTGOMERY COUNTY
                      Robert M.D. Turk, Judge


     The circuit court found Paul J. D'Amico guilty of

unreasonably refusing to submit to a breath test in violation

of Code § 18.2-268.3.    On appeal, D'Amico contends the circuit

court erroneously admitted into evidence the arresting

officer's "Declaration and Acknowledgment of Refusal" form

required by subsections B and C of the statute.     D'Amico also

challenges the circuit court's denial of his motion to strike

the Commonwealth's evidence.    We affirm his conviction.

                           I.   Background

     Deputy A.J. Shrader, Jr., of the Montgomery County

Sheriff's Office, arrested D'Amico for driving under the

influence of alcohol (Code § 18.2-266).      At that time, Shrader

"advise[d] [D'Amico] of Virginia's implied consent law," which

Shrader read from "the standard card that [he] kept with

[him.]"    Shrader then transported D'Amico to the Montgomery

County magistrate's office and left D'Amico with Officer Mike

F. Nelson of the Christiansburg Police Department to conduct

the "DUI breath test."
    Before administering the breath test, Nelson read to

D'Amico the information contained in the Declaration and

Acknowledgment of Refusal form (hereinafter the "refusal form")

as specified in Code § 18.2-268.3(B). 1   D'Amico stated in

response that "he wanted his attorney and if his attorney said

to take [the breath test], he would."     Nelson then asked

D'Amico three times to take the test, but D'Amico refused and

cursed at Nelson.    Afterwards, Shrader returned for D'Amico,



    1
        Subsection B of Code § 18.2-268.3 states, in relevant
part:

        When a person is arrested for a violation of [§]
    18.2-266 . . . and such person refuses to permit blood
    or breath or both blood and breath samples to be taken
    for testing as required by § 18.2-268.2, the arresting
    officer shall advise the person, from a form provided
    by the Office of the Executive Secretary of the
    Supreme Court, that (i) a person who operates a motor
    vehicle upon a highway in the Commonwealth is deemed
    thereby, as a condition of such operation, to have
    consented to have samples of his blood and breath
    taken for chemical tests to determine the alcohol or
    drug content of his blood, (ii) a finding of
    unreasonable refusal to consent may be admitted as
    evidence at a criminal trial, (iii) the unreasonable
    refusal to do so constitutes grounds for the
    revocation of the privilege of operating a motor
    vehicle upon the highways of the Commonwealth, (iv)
    the criminal penalty for unreasonable refusal within
    10 years of a prior conviction for driving while
    intoxicated or unreasonable refusal is a Class 2
    misdemeanor, and (v) the criminal penalty for
    unreasonable refusal within 10 years of any two prior
    convictions for driving while intoxicated or
    unreasonable refusal is a Class 1 misdemeanor.



                                 2
took him to the magistrate and obtained a summons against him

on the charge of unreasonably refusing to submit to a breath

test in violation of Code § 18.2-268.3, first offense. 2

    In obtaining the summons, Shrader presented to the

magistrate a refusal form bearing his signature.   The refusal

form indicated that Shrader, as the arresting officer, had read

the form to D'Amico, and that D'Amico, "after having th[e] form

read to him[,] refused to permit the taking of a breath and/or

blood sample."

    At the bench trial on D'Amico's refusal charge, Shrader and

Nelson testified for the Commonwealth.   Shrader acknowledged

during his testimony that he could not recall whether he had in

fact read the refusal form to D'Amico.   D'Amico objected to the

Commonwealth's motion to admit into evidence the refusal form

signed by Shrader (hereinafter the "Shrader form").   D'Amico

argued, inter alia, that the Shrader form was inadmissible

because the Commonwealth's evidence established that Nelson,

the breath test operator, and not Shrader, the arresting

officer, read the refusal form to D'Amico, contrary to the

terms of Code § 18.2-268.3(B).   Furthermore, D'Amico asserted,

Shrader wrongfully certified to the magistrate on the Shrader


    2
      Pursuant to subsection D of Code § 18.2-268.3, "[a] first
violation is a civil offense and subsequent violations are
criminal offenses. For a first offense the court shall suspend
the defendant's privilege to drive for a period of one year."
                                 3
form that he read this form to D'Amico, contrary to the terms

of Code § 18.2-268.3(C). 3   In response, the Commonwealth argued

that the combined actions of Shrader and Nelson were in

substantial compliance with the procedures set forth in

subsections B and C of Code § 18.2-268.3, which was all that

was required under the governing standard provided in Code §

18.2-268.11. 4   The circuit court took D'Amico's objection under

advisement.

    At the conclusion of the Commonwealth's case, D'Amico

presented no evidence, but moved to strike the Commonwealth's

evidence on the same grounds that he opposed the admission of




    3
        Subsection C of Code § 18.2-268.3 states, in relevant
part:

         The arresting officer shall, under oath before
    the magistrate, execute the form and certify, (i) that
    the defendant has refused to permit blood or breath or
    both blood and breath samples to be taken for testing;
    (ii) that the officer has read the portion of the form
    described in subsection B to the arrested person;
    [and] (iii) that the arrested person, after having had
    the portion of the form described in subsection B read
    to him, has refused to permit such sample or samples
    to be taken . . . . Such sworn certification shall
    constitute probable cause for the magistrate to issue
    a warrant or summons charging the person with
    unreasonable refusal.

    4
      Code § 18.2-268.11 states, in relevant part, that "[t]he
steps set forth in §§ 18.2-268.2 through 18.2-268.9 relating to
taking, handling, identifying, and disposing of blood or breath
samples are procedural and not substantive," and that
"[s]ubstantial compliance shall be sufficient."
                                 4
the Shrader form.   Absent this form's admission, D'Amico

argued, the Commonwealth failed to establish a prima facie case

of unreasonable refusal.   The circuit court took the case under

advisement, deferring its rulings on the admissibility of the

Shrader form and the motion to strike.

    The circuit court subsequently overruled D'Amico's

objection to the Shrader form and found him guilty as charged,

based on the testimony of Shrader and Nelson that D'Amico was

arrested under Code § 18.2-266 and refused to submit to the

breath test in order to first speak with his attorney.

    We granted D'Amico this appeal in which he argues in his

assignments of error that the circuit court erred by admitting

the Shrader form and denying his motion to strike.

                           II.   Analysis

    Central to D'Amico's challenges to the circuit court's

rulings is his contention that the circuit court erroneously

construed Code § 18.2-268.3 with regard to the elements of the

unreasonable refusal offense.    This presents a pure question of

law subject to de novo review.    Boone v. Commonwealth, 285 Va.
597, 599, 740 S.E.2d 11, 12 (2013); Lawlor v. Commonwealth, 285
Va. 187, 223, 738 S.E.2d 847, 868 (2013).   Settled principles

of statutory construction dictate that "'[w]hen the language of

a statute is unambiguous, we are bound by the plain meaning of

that language.'"    Osman v. Osman, 285 Va. 384, 389, 737 S.E.2d
5
876, 878-79 (2013) (quoting Conyers v. Martial Arts World of

Richmond, Inc., 273 Va. 96, 104, 639 S.E.2d 174, 178 (2007)).

That is to say, courts are not free to place a construction

upon a statute that "'amounts to holding that the legislature

did not intend what it actually has expressed.'"   Paugh v.

Henrico Area Mental Health & Dev. Servs., 286 Va. 85, 89, 743
S.E.2d 277, 279 (2013) (quoting Hubbard v. Henrico Ltd. P'ship,

255 Va. 335, 339, 497 S.E.2d 335, 337 (1998)).

    Under D'Amico's view of Code § 18.2-268.3, subsections B

and C of the statute - prescribing the content, reading and

execution of the refusal form - constitute part of the elements

of the offense of unreasonable refusal.   Thus, D'Amico contends

that the Commonwealth was required to prove as part of its

prima facie case that Shrader, as the arresting officer, read

the refusal form to D'Amico and observed his "resulting

refusal," which the Commonwealth's evidence failed to show.    We

disagree with this reading of Code § 18.2-268.3.

    Under Virginia's implied consent law, any person operating

a vehicle on a Virginia highway is "deemed . . . to have

consented" to submit to a chemical test that measures his blood

alcohol and/or drug content if he is arrested for violation of

Code § 18.2-266, as occurred in this case.   Code § 18.2-268.2.

Code § 18.2-268.3(A) then sets forth the unreasonable refusal

offense as follows:

                               6
           It shall be unlawful for a person who is arrested
      for a violation of § 18.2-266 . . . to unreasonably
      refuse to have samples of his blood or breath or both
      blood and breath taken for chemical tests to determine
      the alcohol or drug content of his blood . . . and any
      person who so unreasonably refuses is guilty of a
      violation of this section.

The elements of the offense are plainly stated in subsection A:

unreasonably refusing to submit to a blood and/or breath test

after being arrested for driving under the influence of alcohol

or drugs.    Contrary to D'Amico's urged construction of the

statute, subsection A does not incorporate the procedural

requirements set forth in subsections B and C. 5   Instead,

compliance with the subsection B and C procedures is limited to

establishing probable cause for the issuance of a warrant or

summons charging a driver with unreasonably refusing to submit

to the breath or blood test.    Thus, while the requirements in

subsections B and C indeed provide significant procedural

safeguards to the accused, they are not elements of the

unreasonable refusal offense.

      Accordingly, the Shrader form was not required in order for

the Commonwealth to establish a prima facie case of

unreasonable refusal against D'Amico.   The relevant, undisputed

evidence was, instead, that D'Amico had been arrested for




5
    See supra notes 1 and 3.

                                 7
driving under the influence of alcohol in violation of Code §

18.2-266 and refused to submit to a breath test until he had

spoken with his attorney.   On those undisputed facts, the

circuit court found D'Amico guilty of the offense.   Those facts

were sufficient as a matter of law to support that finding.      As

this Court has previously held, a person's unwillingness to

take the test without prior consultation with counsel does not

constitute a reasonable basis for the refusal.   Coleman v.

Commonwealth, 212 Va. 684, 685, 187 S.E.2d 172, 174 (1972);

Deaner v. Commonwealth, 210 Va. 285, 293, 170 S.E.2d 199, 204

(1969).   Thus, D'Amico was not prejudiced by the admission of

the Shrader form, as he contends, and its admission was, at

most, harmless error. 6

    For the same reasons, we reject D'Amico's contention that

the circuit court erred by denying his motion to strike the

Commonwealth's evidence on the theory that, absent the

admission of the Shrader form, the Commonwealth failed to prove

the elements of the unreasonable refusal offense.    As stated

above, the undisputed evidence in this case was sufficient to

establish D'Amico's guilt as a matter of law.




    6
      Given our holding, we need not address D'Amico's argument
concerning the applicability of the substantial compliance
provisions of Code § 18.2-268.11 to Code § 18.2-268.3 in the
context of the Shrader form's admissibility.
                                8
                        III.   Conclusion

    We hold the circuit court committed no reversible error in

admitting the Shrader form and denying D'Amico's motion to

strike the Commonwealth's evidence.   We will therefore affirm

the judgment of the circuit court.

                                                        Affirmed.




                                9